Exhibit 10.4

DEL MONTE CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Fourth Restatement)

As amended and restated effective January 1, 2009



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

TABLE OF CONTENTS

 

          Page

ARTICLE 1     Definitions

   1

Section 1.1.

   Actively Employed    1

Section 1.2.

   Actuarial Equivalent Value    1

Section 1.3.

   Additional Benefits Plan    2

Section 1.4.

   Affiliate    2

Section 1.5.

   Annuity Starting Date    2

Section 1.6.

   Applicable Mortality Table    2

Section 1.7.

   Beneficiary    2

Section 1.8.

   Board    2

Section 1.9.

   Cause    2

Section 1.10.

   Claimant    3

Section 1.11.

   Code    3

Section 1.12.

   Committee    3

Section 1.13.

   Compensation    3

Section 1.14.

   Compensation Credits    4

Section 1.15.

   Corporation    4

Section 1.16.

   Del Monte Foods Company    4

Section 1.17.

   Effective Date    4

Section 1.18.

   Employer    4

Section 1.19.

   Excess Plan    4

Section 1.20.

   Final Average Compensation    5

Section 1.21.

   Gross Benefit    5

Section 1.22.

   Heinz Participant Preservation Arrangement    5

Section 1.23.

   Interest Factor    5

Section 1.24.

   Net Benefit    5

Section 1.25.

   Participant    5

Section 1.26.

   Plan    5

Section 1.27.

   Plan A    5

Section 1.28.

   Plan Administrator    5

Section 1.29.

   Plan Year    5

Section 1.30.

   PRA    5

Section 1.31.

   Retirement Contribution Account    6

Section 1.32.

   Section 417 Rate    6

Section 1.33.

   Service    6

Section 1.34.

   Specified Employee    6

Section 1.35.

   Termination of Employment    6

ARTICLE 2     Participation and Eligibility for Benefits

   6

Section 2.1.

   Participation    6

Section 2.2.

   Eligibility for Benefits    7

Section 2.3.

   Death    7

 

i



--------------------------------------------------------------------------------

ARTICLE 3     Benefits

   7

Section 3.1.

   Amount of Benefits    7

Section 3.2.

   Payment of Benefits    9

Section 3.3.

   Benefits in Cases of Reemployment    9

ARTICLE 4     Administration and Authority

   10

Section 4.1.

   Corporation and Board of Directors    10

Section 4.2.

   Committee; Organization    10

Section 4.3.

   Powers and Responsibility    11

Section 4.4.

   Expenses    13

Section 4.5.

   Indemnity of Committee    13

ARTICLE 5     Amendment and Termination

   13

Section 5.1.

   Right to Terminate    13

Section 5.2.

   Amendment    14

ARTICLE 6     Miscellaneous

   14

Section 6.1.

   Headings    14

Section 6.2.

   Unfunded Plan    14

Section 6.3.

   Authorization for Trust    14

Section 6.4.

   No Employment Rights    14

Section 6.5.

   Benefits Not Assignable or Transferable    14

Section 6.6.

   Laws Applicable    14

Section 6.7.

   FICA and Other Taxes    15

Section 6.8.

   Acceleration of Payment    15

Section 6.9.

   Special Rules for Delayed Payment    15

ARTICLE 7     Claims Procedure

   16

Section 7.1.

   Filing of a claim for benefits    16

Section 7.2.

   Notification to claimant of decision    16

Section 7.3.

   Appeal Process    17

Section 7.4.

   Decision on Appeal    17

Section 7.5.

   Effect of Extensions    17

Schedule A     Gross Benefit Based on Service and Final Average Compensation
(FAC)

   1

 

ii



--------------------------------------------------------------------------------

DEL MONTE CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

DEL MONTE CORPORATION, a Delaware corporation, adopted the “Supplemental
Executive Retirement Plan for Former Employees of the Heinz Group” (the “Heinz
Plan”), effective as of December 20, 2002, in order to compensate eligible
executive employees for retirement benefits which cannot be paid under the
Corporation’s qualified plans because of statutory limitations and to aid in the
retention of such employees and to comply with the terms of the Agreement and
Plan of Merger dated as of June 12, 2002, among H. J. Heinz Company, Del Monte
Foods Company, SKF Foods Inc. and the Corporation. Effective as of January 1,
2005, Del Monte Corporation has amended and restated the Heinz Plan, re-named
the Heinz Plan as the “Del Monte Corporation Supplemental Executive Retirement
Plan” (the “Plan”), expanded the group of eligible employees and adjusted for
offsets for other benefits paid. Effective as of June 1, 2006, Del Monte
Corporation has amended and restated the Plan to allow participation by
otherwise eligible individuals who are employed by subsidiaries of the
Corporation, clarify the definition of “service,” and eliminate the December 20,
2007 vesting requirement for employees who are terminated without cause in
connection with the Transformation Plan announced by Del Monte Foods Company on
June 22, 2006.

The Plan is intended to be “unfunded” and maintained “primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees” for purposes of ERISA. Accordingly, the Plan is not
intended to be covered by Parts 2 through 4 of Subtitle B of Title I of ERISA.
The existence of any trust fund as may be established from time to time is not
intended to change this characterization of the Plan.

Compliance

This Plan is intended to comply with the American Jobs Creation Act of 2004 and
new Internal Revenue Code Section 409A and the regulations and guidance
thereunder from and after January 1, 2005. This Plan was operated in good faith
compliance in 2005, 2006, 2007 and 2008 in compliance with Notice 2005-1 and
subsequent notices of transition relief under Code Section 409A. This Plan is
amended and restated as of January 1, 2009.



--------------------------------------------------------------------------------

ARTICLE 1

Definitions

Unless otherwise required by the context, capitalized terms used herein shall
have the meanings set forth in this Article 1. Any capitalized term not
specifically defined herein shall have the meaning set forth in the PRA.

Section 1.1. Actively Employed shall mean an Employee on the Corporation’s
active payroll, including Employees on approved leaves of absence, who have not
had a Termination of Employment.

Section 1.2. Actuarial Equivalent Value shall mean a benefit or amount of
equivalent value determined as follows:

(a) For the purpose of converting an annuity in one form to any other form of
annuity, an interest rate of 8 % and the UP-84 Mortality Table is used.

(b) For the purpose of determining a lump sum present value of an annuity
benefit or other lump sum amount:

 

  (i) The lump sum present value of a Participant’s benefit based on his PRA
Credit Balance or other cash balance pension plan is an amount equal to the
Credit Balance (or cash balance plan account balance) as of the Valuation Date
for such date, and if such date is not the same date as used under this Plan,
increased as described in Section 3.1(b)(ii) for each month from such date to
the determination date under this Plan.

 

  (ii) The lump sum present value of a Participant’s defined contribution plan
benefit is the account balance as of the determination date for purposes of
determining the benefit under this Plan or, if frozen or otherwise determined
prior to such date, the account balance as of such date increased as described
in Section 3.1(b)(ii) to the Plan.

 

  (iii) The lump sum present value of an annuity is an amount equal to the lump
sum present value of the benefit expressed as an Actuarially Equivalent Single
Life Annuity payable at Normal Retirement Date and present valued using the
Section 417 Rate and Applicable Mortality Table determined for the first day of
the Plan Year in which the determination date for this Plan occurs.

(c) For all other purposes and where not specifically provided otherwise, an
interest rate of 8% and the UP-84 Mortality Table are used.

 

1



--------------------------------------------------------------------------------

Section 1.3. Additional Benefits Plan shall mean the Del Monte Corporation
Additional Benefits Plan, as amended from time to time, or any successor plan
thereto with respect to any benefit under that plan based on a defined benefit
plan formula. Effective as of January 1, 2005, the Del Monte Corporation
Supplemental Benefits Plan was merged into the Additional Benefits Plan so that
all excess benefits would be paid from a single plan. The time and form of
benefits provided under the Additional Benefits Plan are the same as provided
under this Plan.

Section 1.4. Affiliate shall mean as of any date, (i) the Corporation, and
(ii) any company, person or organization which, on such date, (A) is a member of
the same controlled group of corporations (within the meaning of Code §414(b))
as is the Corporation; (B) is a trade or business (whether or not incorporated)
which controls, is controlled by or is under common control with [within the
meaning of Code §414(c)] the Corporation; (C) is a member of an affiliated
service group [as defined in Code §414(m)] which includes the Corporation; or
(D) is required to be aggregated with the Corporation pursuant to regulations
promulgated under Code §414 (0).

Section 1.5. Annuity Starting Date shall mean the first day of the month
following the Participant’s death or Termination of Employment.

Section 1.6. Applicable Mortality Table shall mean the mortality table
prescribed in Rev. Rul. 2001-62

Section 1.7. Beneficiary shall mean the person or persons designated by the
Participant to receive any death benefit paid under Section 3.1(c) of the Plan
as set forth on a form filed with the Plan Administrator or, in the absence of
such form, the Participant’s Beneficiary designated under PRA or, in the absence
of a PRA Beneficiary, the Beneficiary designated under the Participant’s Del
Monte life insurance beneficiary form or, in the absence of a life insurance
Beneficiary, pursuant to the descent and distribution laws of the Participant’s
state of residence.

Section 1.8. Board shall mean the Board of Directors of the Corporation or its
duly appointed delegate or delegates.

Section 1.9. Cause shall mean

(a) (i) the same definition for “Cause” set forth in any employment agreement
between the Participant and the Corporation in effect when the event(s) occur,
or, in the absence of such an employment agreement, any of the following:
(ii) any act of theft, misappropriation, embezzlement, intentional fraud or
similar conduct by the Participant involving the Corporation or any Affiliate;
(iii) the conviction or the plea of nolo contendere or the equivalent in respect
of a felony involving an act of dishonesty, moral turpitude, deceit or fraud by
the Participant; (iv) any damage of a material nature to the business or
property of the Corporation or any Affiliate caused by the Participant’s willful
or grossly negligent conduct; or (v) the Participant’s failure to act in
accordance with any specific lawful instructions given to Participant in
connection with the performance of his duties for the Corporation or any
Affiliate.

 

2



--------------------------------------------------------------------------------

(b) Participant shall be deemed to have been terminated for Cause (i) on the
date and as determined by the Board, if Participant is employed by the
Corporation pursuant to a written employment agreement, or (ii) on the date and
as determined by the Plan Administrator for all other Participants. The
designation of termination for Cause by the Plan Administrator under this Plan
shall not be used for any other purpose and shall not be used against either the
Corporation or any Participant.

Section 1.10. Claimant shall have the definition set forth in Article 7.

Section 1.11. Code shall mean the Internal Revenue Code of 1986 and the
regulations promulgated thereunder, as amended from time to time.

Section 1.12. Committee shall mean the Corporation’s “Del Monte Corporation
Compensation and Employee Benefits Committee of the Board of Directors.”

Section 1.13. Compensation shall mean:

(a) “Compensation” includes basic salary, overtime, shift differential,
commissions, sales bonuses paid in cash, plus amounts deferred under qualified
cash or deferred arrangements, such as before-tax contributions to plans
sponsored by the Employer through employee benefit plans maintained under Code
Sections 401(k) and 125. Compensation does not include awards under the
Employer’s long term incentive or commendation award program plans, any amounts
realized on account of the award, exercise or sale of Del Monte Foods Company
stock or its equivalent under Employer compensation or incentive programs
involving a stock-related award; Employer contributions (other than
contributions on account of employee elections to defer salary under Code
Sections 401(k) or 125 or 132(f)) under any employee benefit plan, including any
savings plan, bonus or other awards payment of which has been deferred,
severance payments unless made in the form of salary continuation and prior to
the date of termination of employment, moving expenses, housing differential,
lump sum vacation payments in lieu of taking vacation, and any amounts of
additional W-2 income representing taxable employee benefits and corresponding
Employer payments of additional withholding on taxable employee benefits
(commonly referred to as “grossed up compensation”). Compensation is adjusted as
described in subsections (b), (c) and (d) below. For a Participant who
participated in the Heinz Participant Preservation Arrangement, Compensation
prior to December 20, 2002 is maintained for the applicable Participant on a
schedule maintained by the Plan Administrator.

(b) Compensation shall include any amounts excluded under the PRA by reason of
Code sections 401(a)(17) and 415.

(c) For any Annual Incentive Plan bonus awarded to a Participant, whether the
amount is paid in cash or deferred, Compensation shall include such amount in
the Plan Year that awards are paid generally to employees who have not deferred
any bonus amount.

(d) Compensation shall not include any amount of compensation, paid or deferred,
attributable to fringe benefits (including, without limitation, car allowances
and the value of any insurance benefit), perquisites, sign-on bonuses, or other
special type of bonus.

 

3



--------------------------------------------------------------------------------

Section 1.14. Compensation Credits shall mean Compensation, but excluding
amounts described in Section 1.13(b) and (c), of the Participant for a calendar
month multiplied by the Accruing Factor. The Accruing Factor is a percentage of
monthly Compensation as follows:

 

Participant Age

   % of Monthly
Compensation  

Below age 30

   3 %

At least 30 but below 35

   4 %

At least 35 but below 40

   5 %

At least 40 but below 45

   6 %

At least 45 but below 50

   8 %

At least 50 but below 55

   10 %

At least 55 but below 60

   11 %

At least 60 but below 65

   12 %

Age 65 and over

   13 %

(a) Participant Age is attained age as of the end of the calendar month.

(b) The Compensation Credit is rounded to the nearest whole cent.

Section 1.15. Corporation shall mean Del Monte Corporation, a Delaware
corporation, or any successor thereto.

Section 1.16. Del Monte Foods Company shall mean Del Monte Foods Company, a
Delaware corporation.

Section 1.17. Effective Date shall mean the effective date of this amendment and
restatement, January 1, 2009.

Section 1.18. EBC shall mean the Del Monte Corporation Employee Benefits
Committee.

Section 1.19. Employer shall mean the Corporation and any Affiliate of the
Corporation.

Section 1.20. Excess Plan shall mean the Corporation’s “Del Monte Corporation
Employees Retirement and Savings Excess Plan,” as amended from time to time,
under which an account is maintained for certain Participants which was frozen,
other than for earnings, from and after December 31, 2004.

 

4



--------------------------------------------------------------------------------

Section 1.21. Final Average Compensation shall mean the average annual
Compensation of a Participant during the five (5) highest compensated years of
the Participant’s last ten (10) years of Service, or of the Participant’s entire
Service if Service is less than five (5) years. If a Participant has five (5) or
more, but fewer than ten (10) years of Service, the five (5) highest compensated
years of the Participant’s entire period of Service shall be used. To the extent
needed to determine the five (5) highest compensated years, Compensation
determined in the Heinz Participant Preservation Arrangement may be used. Annual
Compensation shall be determined on the basis of a calendar year.

Section 1.22. Gross Benefit shall have the definition set forth in Article 3,
Section 3.1.

Section 1.23. Heinz Participant shall mean an employee who was a participant in
the Plan immediately prior to December 20, 2002 and is identified on a list
maintained by the Committee.

Section 1.24. Heinz Participant Preservation Arrangement shall mean the data
maintained by the Plan Administrator with respect to eligible employees who were
participants in the Plan immediately prior to the December 20, 2002 original
effective date of the Plan and their compensation with respect to this Plan for
periods prior to December 20, 2002.

Section 1.25. Interest Factor shall mean, for a given month from and after
June 1, 2001, the sum of (i) the annual rate of the 6-month Treasury bill for
that given month, plus (ii) 1.5%, that sum (iii) divided by 12 to produce a
monthly rate as of the first day of such given month; provided that for each
Plan Year the effective annual rate for that Plan Year shall not be less than
4.5%. The 6-month Treasury bill rate for a given calendar month will be
determined based on the rate published in the Federal Reserve Bulletin H.15 in
the immediately preceding month as the rate for 6-month Treasury bills for the
second preceding month.

Section 1.26. Net Benefit shall have the definition set forth in Article 3,
Section 3.1.

Section 1.27. Participant shall have the definition set forth in Article 2.

Section 1.28. Plan shall mean the “Del Monte Corporation Supplemental Executive
Retirement Plan”, formerly known as the “Del Monte Corporation Supplemental
Executive Retirement Plan for Former Employees of the Heinz Group”, as set forth
herein and as amended from time to time.

Section 1.29. Plan A shall mean the “Employees’ Retirement System of H. J. Heinz
Company (“Plan A”) for Salaried Employees,” as in effect immediately prior to
December 20, 2002, as sponsored by H. J. Heinz Company.

Section 1.30. Plan Administrator shall have the definition set forth in Article
4.

Section 1.31. Plan Year shall mean a calendar year.

Section 1.32. PRA shall mean the “Del Monte Corporation Retirement Plan for
Salaried Employees,” as in effect from time to time.

 

5



--------------------------------------------------------------------------------

Section 1.33. Retirement Contribution Account shall mean the separate Retirement
Contribution Account maintained under the Del Monte Savings Plan as of
December 31, 2004 with respect to profit sharing contributions and which
includes the Retirement Savings Account for any Participant which was
transferred from the “H. J. Heinz Company Employees Retirement and Savings Plan”
to the Del Monte Savings Plan on or about February 2004.

Section 1.34. Section 417 Rate shall mean the annual interest rate on 30-year
Treasury securities (constant maturities) applicable for the month containing
the Annuity Starting Date (or for any other month, as applicable) as specified
by the Internal Revenue Service in revenue rulings, notices or other guidance
published in the Internal Revenue Bulletin for the second month preceding the
month for which the Annuity Starting Date or other date is determined.

Section 1.35. Service shall mean the Period of Service under PRA for vesting
purposes and the years of service identified for any Participant listed in the
Heinz Participant Preservation Arrangement but only to the extent not included
in the Period of Service under PRA; provided, that Service shall not include any
Period of Severance nor any Period of Service that is recognized by PRA for
vesting purposes as past service credit with an non-affiliated employer or
predecessor employer (“Prior Employer”) unless liabilities for such service from
the Prior Employer’s qualified plan have been transferred to PRA or another
pension plan of the Corporation and there is a reduction under
Section 3.1(b)(vi) of this Plan on account of such liability; provided that no
such service shall be credited under this Plan until the Participant has
completed three (3) Years of Service with the Employer at the Vice President
grade or higher, without regard to any service with a Prior Employer or the
Employer.

Section 1.36. Specified Employee means a Participant who is a “key employee” as
defined for purposes of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in
accordance with the regulations thereunder and disregarding Section 416(i)(5) of
the Code), of the Corporation or its Affiliates. If a person is a Specified
Employee as of December 31 of the preceding Plan Year, he or she is treated as a
Specified Employee for the 12-month period beginning on April 1 of the Plan
Year. For purposes of this Section 1.36, the term “compensation” will be defined
in accordance with Code Reg. §1.409A-1(i)(2), applied on a consistent basis for
each period. Whether an individual is a Specified Employee will be determined in
accordance with the requirements of Code Section 409A and the final regulations
issued thereunder and is only applicable for period when the Corporation or any
Affiliate has stock that is publicly traded on an established securities market
or otherwise in accordance with Code Reg. § 1.409A-1(i).

Section 1.37. Termination of Employment shall mean the ceasing of employment
with the Corporation and any Affiliate, voluntarily or involuntarily, for any
reason and shall be a separation from service within the meaning of Code Reg. §
1.409A-1(h). Termination of Employment includes death, except as otherwise
provided herein.

ARTICLE 2

Participation and Eligibility for Benefits

Section 2.1. Participation. Participants in this Plan are those individuals
Actively Employed by the Corporation, and any Employer other than the
Corporation with the consent of the Committee, at Grade level 40 and above, as
well as those Employees participating in this Plan immediately prior to the
Effective Date, as identified in the Heinz Participation Preservation
Arrangement.

 

6



--------------------------------------------------------------------------------

Section 2.2. Eligibility for Benefits.

(a) A Participant who ceases to be employed by the Employer shall be entitled to
the benefits under the Plan described in Article 3 if the following conditions
have been met as of the date of Termination of Employment:

 

 

(i)

attainment of his or her 55th birthday, and

 

  (ii) completion of five (5) years of Service, and

 

  (iii) for any Participant who is not a Heinz Participant and who has a
Termination of Employment after December 31, 2007, has completed at least three
(3) years of Service with the Employer at a Vice President or higher grade.

(b) Notwithstanding the foregoing, if a Participant has a Termination of
Employment for Cause, the Participant shall forfeit any benefit under this Plan.

Section 2.3. Death. If a Participant dies while Actively Employed by the
Employer (or after Termination of Employment other than on account of death and
before payment has been made pursuant to Section 3.2) and after meeting the age
and service requirements for a retirement benefit under Section 2.2, a benefit
shall be payable to the Participant’s surviving Beneficiary as provided in
Section 3.1(d).

ARTICLE 3

Benefits

Section 3.1. Amount of Benefits. The amount of benefits payable under the Plan
to a Participant who is eligible under Section 2.2 shall be as follows:

(a) A lump sum amount determined as of the Participant’s Termination of
Employment equal to Final Average Compensation times the multiple based on the
Participant’s Service at Termination of Employment to the nearest whole year
determined according to the table set forth in Schedule A (the “Gross Benefit”),
reduced by the amounts under section (b) and offset by the amounts determined
under section (c) below, to produce the benefit payable (the “Net Benefit”).

(b) The Gross Benefit amount of a Participant shall be reduced by each one of
the following amounts applicable to a Participant, each expressed as a lump sum
amount payable at the Participant’s Termination of Employment, determined as
follows:

 

  (i) the frozen accrued benefit payable to the Participant under Plan A, as set
forth on a list maintained by the Plan Administrator, and as adjusted in
accordance with the factors on Schedule B as equivalent to a lump sum payment as
of the Participant’s date of Termination of Employment;

 

7



--------------------------------------------------------------------------------

  (ii) the amount of Participant’s Retirement Contribution Account as of
December 31, 2004, as set forth on a list maintained by the Plan Administrator,
and increased monthly by interest credits that equals the account balance
determined under this subsection 3.1(b)(ii) as of the last day of the
immediately preceding calendar month multiplied by the Interest Factor, where
interest credits are applied from January 1, 2005 until the date of Termination
of Employment;

 

  (iii) the Participant’s Credit Balance in the PRA as of December 31, 2008
increased monthly by interest credits that equal the account balance determined
under this subsection 3.1(b)(iii) as of the last day of the immediately
preceding calendar month multiplied by the Interest Factor where interest
credits are applied from January 1, 2009 until the Date of Termination of
Employment plus increased monthly by Compensation Credits, if any, for each
month from January 1, 2009 until the Date of Termination of Employment;

 

  (iv) the Actuarial Equivalent lump sum amount equal to the accrued benefit or
account balance of the Participant upon the closing of any acquisition of any
business or assets, as designated by the Plan Administrator, where the Employer
or any Affiliate assumes such benefit or account balance (whether or not
qualified under Code Section 401, domestic or foreign) but only to the extent
that there is a corresponding past service credit under PRA and only if approved
by the Committee as consistent with the acquisition, with interest from the
closing date to the date of Termination of Employment in the manner determined
in Section 3.1(b)(ii).

(c) The Gross Benefit, after reduction under (b) above, of a Participant shall
be offset by one or more of the following amounts from a nonqualified plan of
the Corporation providing a benefit payable at the same time and same form as
under this Plan, as reported under that plan, determined as an Actuarial
Equivalent lump sum amount payable at the Participant’s Termination of
Employment determined as follows:

 

  (i) the account balance payable to the Participant under Section 3.2(b) of the
Additional Benefits Plan as of the date of Termination of Employment; and

 

8



--------------------------------------------------------------------------------

  (ii) the account balance, if any, payable to the Participant under the Excess
Plan as of the date of Termination of Employment; and

 

  (iii) the lump sum amount of any protected benefit determined under
Section 9.2(b) of the Additional Benefits Plan as of the date of Termination of
Employment.

(d) If a Participant dies while Actively Employed (or after Termination of
Employment and before payment has been made pursuant to Section 3.2) and the
Participant would have been entitled to a Net Benefit described in subsections
(a) – (c) above if the Participant had a Termination of Employment as of the
date of death, the deceased Participant’s surviving Beneficiary shall receive a
lump sum payment equal to 85% of the Participant’s Net Benefit and payable on
the thirtieth (30th) day following the date of death. Actual payment may be made
on a later date to the extent permitted under Code Section 409A and Treas. Reg.
§ 1.409A-3(d). To the extent permitted, this benefit shall be considered to be a
death benefit within the meaning of Treas. Reg. § 1.409A-1(b)(5).

(e) In determining the Net Benefit amount for any Participant, if the benefit
amount under subsection 3.1(c), or 3.1(b)(iii) with respect to periods prior to
December 31, 2008, at termination of employment is determined based on a benefit
that has been reduced or offset prior to the date of termination of employment
on account of (i) the assignment of any benefit under a qualified domestic
relations order (“QDRO”), (ii) an in-service distribution, or (iii) a prior
distribution, the benefit under subsections 3.1(c) or (b), as applicable, at
termination of employment will be increased on an Actuarial Equivalent basis to
take into account the prior QDRO or distribution before being applied to reduce
the Gross Benefit under Section 3.1(b) and (c).

Section 3.2. Payment of Benefits. The Plan benefit payable to a Participant
under Section 3.1, shall be paid in a cash lump sum in the seventh (7th) full
calendar month following the Participant’s Termination of Employment other than
for death. Actual payment may be made on a later date to the extent permitted
under Code Section 409A and Treas. Reg. § 1.409A-3(d).

Section 3.3. Benefits in Cases of Reemployment. The Plan benefit payable upon
Termination of Employment to a Participant who was reemployed after having
received a lump sum payment under the Plan upon a previous Termination of
Employment shall be the amount otherwise determined under Section 3.1 reduced by
the amount of the previous payment increased by interest credits determined in
the same manner as under Section 3.1(b)(ii) from the date of the prior payment
through the subsequent Termination of Employment, but not reduced to less than
zero.

 

9



--------------------------------------------------------------------------------

ARTICLE 4

Administration and Authority

Section 4.1. Corporation and Board of Directors.

(a) General Responsibilities: The Corporation, as Plan Sponsor acting by its
Board, shall have the following authority and responsibilities:

 

  (i) to establish, amend and modify the Plan and its plan design;

 

  (ii) to terminate the Plan, in whole or in part;

 

  (iii) to merge, spin-off, or otherwise combine the Plan with any other plan of
the Corporation and its Affiliated Companies or in connection with any
acquisition or disposition of Corporation business, to the extent permitted by
law;

 

  (iv) to determine the amount, level and timing of Corporation contributions to
the Plan, if any; and

 

  (v) to exercise all other authority and responsibility of a plan sponsor
generally.

(b) Other Responsibilities. The Corporation, acting by its Board of Directors,
also has the following responsibility with respect to the Plan to appoint the
members of the Committee and to monitor its performance.

(c) Authority of Participating Companies. Notwithstanding anything herein to the
contrary, and in addition to the authority and responsibilities specifically
given to the Participating Companies in the Plan, the Corporation, in its sole
discretion, may grant the Participating Companies such authority and charge them
with such responsibilities as the Corporation deems appropriate.

Section 4.2. Committee; Organization.

(a) The Committee shall conduct its business for the Plan in accordance with
rules and procedures it has established and in accordance with the directions of
the Board of Directors. Its members shall serve as such without compensation.

(b) In addition to those powers set forth elsewhere in the Plan, the Committee
may appoint such agents, who need not be members of such Committee, as it may
deem necessary for the effective performance of its duties and may delegate to
such agents such of its powers and duties, whether ministerial or interpretive,
as the Committee may deem expedient or appropriate. The compensation of such
agents who are not full-time employees of a Participating Company shall be fixed
by the Committee. Any such person may resign by delivering a written resignation
to the Board or will be deemed to have resigned upon Termination of Employment
with all Participating Companies or upon transfer to a position which has no
relation to the responsibilities and duties delegated by the Board. Vacancies
created by any reason may be filled by the appropriate Board or the assigned
responsibilities may be reabsorbed or redelegated by the Board.

 

10



--------------------------------------------------------------------------------

Section 4.3. Powers and Responsibility. This Plan shall be administered by the
Committee. The Committee shall also have the discretion and authority to make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan, consistent with the Committee’s Charter. The EBC shall have the authority
to make any legal or administrative amendments to the Plan consistent with the
EBC Charter. Any member of the Committee, or as applicable of the EBC, must
recuse himself or herself on any matter regarding the disposition of their own
claim or appeal under the Plan that comes before the Committee or the EBC. The
Committee shall have the following duties and responsibilities, without limiting
such duties and responsibilities under Section 3(16) of ERISA, with respect to
the Plan as a “Benefit Plan”, which includes all qualified and non-qualified
employee benefit plans and welfare benefit plans of the Corporation:

(a) to act as the Plan Administrator, as defined by the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), for each Benefit Plan and, as
such, to be the named fiduciary for each ERISA plan;

(b) to amend or modify any Benefit Plan or to undertake any correction of terms
or actions regarding a Benefit Plan that may not have been in compliance, to
bring the Benefit Plan into compliance with applicable law, including statutes,
regulations, administrative pronouncements or judicial decisions;

(c) to cause the filing of all tax returns and other filings required by any
government agency with respect to each Benefit Plan, to cause any communications
to participants and beneficiaries required by law to be made, to cause
applicable fiduciary bonding to be obtained, and to direct legal compliance of
each Benefit Plan generally;

(d) to determine the eligibility for and benefits delivered under each Benefit
Plan, and in connection therewith, to interpret the terms of each Benefit Plan,
and to establish, revise and monitor procedures for determination of claims for
benefits, and to make the final decision under any such claims procedure, unless
otherwise duly delegated to another person or body;

(e) to engage service providers for any Benefit Plan, including, actuaries,
accountants, insurance carriers, recordkeepers, third party administrators,
consultants and other professionals;

(f) to modify, amend, terminate, merge or otherwise administer any Benefit Plan
to comply with and carry out the terms and conditions of any written contract or
agreement of sale or acquisition, duly authorized by the Board, of the
Corporation or any subsidiary, division, line of business or other portion of
the assets of the Corporation;

(g) to implement any decision of the Board to establish, modify or amend any
Benefit Plan;

(h) to implement any decision of the Board to merge or transfer assets and
liabilities with any other existing or newly established Corporation-sponsored
Benefit Plan;

 

11



--------------------------------------------------------------------------------

(i) to implement any decision of the Board to terminate any Benefit Plan, in
whole or in part;

(j) to cause the appropriate data to be maintained with respect to each Benefit
Plan and to cause such data to be provided to and obtained from each
administrator, recordkeeper, service provider, trustee or other party
administering such Benefit Plan;

(k) to advise the Board with respect to changes in the Benefit Plans,
establishment of any new Benefit Plan, decreases or increases to benefits,
including the overall level of coverage or benefits, the benefit forms or
options, the level of participant contribution rates, the Corporation’s
contributions or funding for any Benefit Plan, as necessary or appropriate;

(l) to report periodically to, and as requested by, the Board with respect to
significant developments concerning the Benefit Plans and employee benefits
generally;

(m) to act as the named investment fiduciary for each of the Benefit Plans for
which some or all of the benefit obligation is funded through a trust or other
investment vehicle separate from the general assets of the Corporation (the
“Funded Plans”) and to appoint investment managers for the Funded Plans, as
appropriate;

(n) to establish investment guidelines for any Funded Plans consistent with the
legal responsibilities under ERISA, including diversification of investments
and, as appropriate, compliance with ERISA section 404(c) as amended and the
investment options available to participants in a Benefit Plan;

(o) to monitor the performance of the trustee, investment managers and other
investment fiduciaries of any Funded Plan;

(p) to adopt and change, as needed, actuarial assumptions and rates as may be
required to determine benefits under any Benefit Plan;

(q) to delegate to the appropriate persons, committee, officer, manager or
employee of the Corporation such of its duties and responsibilities as it may
deem appropriate, including, authority for all routine, normal and
administrative actions for each Benefit Plan, and any third party may rely on
any certification of delegation issued by the Chairman or the Committee; and

(r) to take all other actions requested or directed by the Board in the
furtherance of the duties and responsibilities delegated hereunder.

All interpretations, determinations and decisions of the Plan Administrator in
respect of any matter hereunder shall be final, conclusive and binding upon all
persons claiming an interest under the Plan, subject to the appeals process
pursuant to Section 7.2, and further subject to any powers or authority reserved
to the Committee hereunder. Benefits under this Plan will be paid only if the
Plan Administrator decides in its sole discretion that the Claimant is entitled
to them.

 

12



--------------------------------------------------------------------------------

Section 4.4. Expenses. The Corporation shall pay all expenses of administering
the Plan.

Section 4.5. Indemnity of Committee. The Corporation shall jointly and severally
indemnify and hold harmless the members of the Committee against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee or any of its members.

ARTICLE 5

Amendment and Termination

Section 5.1. Right to Terminate. The Board reserves the right to terminate the
Plan at any time. The Board has the right to terminate or suspend any future
benefit accrual. The Board in its sole discretion has the right to unilaterally
terminate this Plan and provide for accelerated payment of benefits that may be
vested hereunder to the extent permitted under Code Section 409A, including:

(a) within twelve (12) months of a corporate dissolution taxed under Code
Section 331 or with the approval of a bankruptcy court pursuant to 11 U.S.C.
503(b)(1)(A), provided that the amounts deferred under the Plan are included in
the Participant’s gross income in the latest of:

 

  (i) the calendar year in which the Plan terminates under this subsection;

 

  (ii) the calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or

 

  (iii) the first calendar year in which the payment is administratively
practicable.

(b) within the thirty (30) days preceding or the twelve (12) months following a
change in control event (as defined in Code Reg. Section 1.409A-3(i)(5));
provided that all substantially similar arrangements for the Participant are
also terminated; or

(c) at any time if all arrangements that would be aggregated with the Plan under
Code Reg. Section 1.409A-1(c) are terminated and liquidated and no payments
other than payments that would be payable under the terms of the Plan if the
termination had not occurred are made within twelve (12) months of the
termination and all payments are made within twenty-four (24) months of the date
the Board takes all necessary action to irrevocably terminate and liquidate the
Plan (the “Termination Date”) and no new arrangement that would be aggregated
with the Plan under Code Reg. Section 1.409A-1(c) is adopted within three
(3) years following the Termination Date; or

(d) at such other events and conditions as the Commissioner of Internal Revenue
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

 

13



--------------------------------------------------------------------------------

Section 5.2. Amendment. The Board may, at any time, amend or modify the Plan in
whole or in part; provided, however, that no amendment or modification shall be
effective to decrease the vested portion of a Participant’s accrued benefit,
calculated as though the Participant had experienced a Termination of Employment
as of the effective date of the amendment or modification. In addition, no
amendment or modification of the Plan shall affect the right of any Participant
or Beneficiary who was eligible to or did have a Termination of Employment or
incurred a Disability on or before the effective date of such amendment or
modification to receive benefits in the manner designated.

ARTICLE 6

Miscellaneous

Section 6.1. Headings. The headings are for reference only. In the event of a
conflict between a heading and the content of a Section, the content of the
Section shall control.

Section 6.2. Unfunded Plan. The Plan at all times shall be entirely unfunded and
no provision shall at any time be made with respect to segregating any assets of
the Employer for payment of any benefits hereunder. The right of a Participant
or a Beneficiary to receive a benefit hereunder shall be an unsecured claim
against the general assets of the Employer, and neither the Participant nor a
Beneficiary shall have any rights in or against any specific assets of the
Employer. The Plan is intended to be unfunded for tax purposes and for purposes
of Title I of ERISA.

Section 6.3. Authorization for Trust. Notwithstanding Section 6.2, the
Corporation may, but shall not be required to, establish one or more trusts,
with such trustee as the Plan Administrator may approve, for the purpose of
providing for the payment of Plan benefits. Such trust or trusts may be
irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors. To the extent any benefits under the Plan are actually
paid from any such trust, the Employer shall have no further obligation with
respect thereto, but to the extent not so paid, such amounts shall remain the
obligation of, and shall be paid by, the Employer.

Section 6.4. No Employment Rights. Nothing contained in the Plan shall be
construed as a contract of employment between the Employer and any Participant
or as a right of any Participant to be continued in employment or as a
limitation on the right of any Employer to terminate the employment of any
Participant, at anytime, with or without Cause.

Section 6.5. Benefits Not Assignable or Transferable. No right or interest of
any Participant in the Plan (or Beneficiary, if applicable) shall be assignable
or transferable, or subject to any lien, in whole or in part, either directly or
by operation of law, or otherwise including, without limitation, execution,
levy, garnishment, attachment, pledge, bankruptcy or in any other manner. The
Plan shall not be liable for, or be subject to, any obligation or liability of
such Participant or Beneficiary.

Section 6.6. Laws Applicable. The Plan shall be governed by, and construed in
accordance with, the laws of the state of California, to the extent not
inconsistent with any applicable provision of ERISA.

 

14



--------------------------------------------------------------------------------

Section 6.7. FICA and Other Taxes. The Corporation shall withhold an amount
equal to the federal, state and local income taxes and other amounts required by
law to be withheld with respect to any amounts deferred or benefits received
under this Plan. The Participant shall be responsible for the payment of any
federal, state or local income or other taxes on account of the payment of any
benefits under this Plan.

Section 6.8. Acceleration of Payment. Notwithstanding the provisions of the Plan
to the contrary, the distribution of benefits under the Plan may be accelerated,
in accordance with Code Section 409A and the rules and regulations thereunder,
including, but not limited to, acceleration in connection with the following:

(a) Acceleration is permitted to make payment to an individual other than the
Participant as necessary to comply with the provisions of a domestic relations
order (as defined in Code Section 414(p)(1)(B)).

(b) Acceleration is permitted to make payments as necessary to comply with the
provisions of a certificate of divestiture (as defined in Code
Section 1043(b)(2)).

(c) Acceleration is permitted to make payments of federal employment taxes under
Code Sections 3101, 3121(a) or 3121(v)(2) on compensation deferred under the
Plan, or to comply with any federal tax withholding provisions or corresponding
withholding provisions of applicable state, local or foreign tax laws as a
result of the payment of federal employment taxes, and to pay the additional
income tax at source on wages attributable to the pyramiding Code Section 3401
wages and taxes; provided, however, that the total payment under this
acceleration provision may not exceed the aggregate of the applicable FICA
amount, and the income tax withholding related to such amount.

(d) Upon a good faith, reasonable determination by the Corporation, upon advice
of counsel, that the Plan fails to meet the requirements of Code Section 409A
with respect to a Participant and the regulations thereunder, acceleration is
permitted to make payments to the Participant not to exceed the amount required
to be included in income as a result of any such failure.

Section 6.9. Special Rules for Delayed Payment.

(a) 162(m) Compliance. A payment may be delayed, to the extent that the
Committee reasonably anticipates that if the payment were made as scheduled, the
Corporation’s deduction with respect to such payment would not be permitted due
to the application of Code Section 162(m), in accordance with Code Reg.
§1.409A-2(b)(7)(i).

(b) Legal Compliance. A payment may be delayed where the Committee reasonably
anticipates that the making of the payment will violate Federal securities laws
or other applicable law; provided that the payment is made at the earliest date
at which the Committee reasonably anticipates that making such payment will not
cause such a violation of law. The making of a payment that would cause
inclusion in gross income or the application of any penalty provision or other
provision of the Code is not treated as a violation of applicable law.

 

15



--------------------------------------------------------------------------------

(c) Delay for Specified Employees. If a Participant is a Specified Employee, as
determined under Internal Revenue Code Section 409A(a)(2)(B)(i) with respect to
the Corporation and its affiliates, and payment is made on account of the
Participant’s Termination of Employment, no payment is made before a date that
is six months after the date of such event unless a later payment date is
specified under the Plan. Payments that would have been made during the
six-month delay shall be accumulated and paid on the first business day of the
seventh month after the date of such event. As permitted under Code
Section 409A, this delay shall not apply to any payment under a domestic
relations order or for payment of taxes or such other event as may be provided
in regulation and guidance issued by the Internal Revenue Service.

(d) Other Delayed Payments. The Committee may direct the delay of any payment
upon such other events and conditions as the Commissioner of Internal Revenue
may prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.

ARTICLE 7

Claims Procedure

Section 7.1. Filing of a claim for benefits. If a Participant, Beneficiary or
other person (the “Claimant”) believes that he or she is entitled to benefits
under the Plan which are not paid to the Claimant or which are not being accrued
for the Claimant’s benefit, he or she shall file a written claim for such
benefit with the Plan Administrator. Any person acting as, or as part of, the
Plan Administrator must recuse himself or herself on any matter regarding the
disposition of their own claim or appeal under the Plan that comes before the
Plan Administrator pursuant to this Article 7.

Section 7.2. Notification to claimant of decision. Within 90 days after receipt
of a claim by the Plan Administrator (or within 180 days if special
circumstances require an extension of time, as determined by the Plan
Administrator in its sole discretion), the Plan Administrator shall notify the
Claimant of the decision with regard to the claim. In the event of such special
circumstances requiring an extension of time, there shall be furnished to the
Claimant prior to expiration of the initial 90-day period written notice of the
extension, which notice shall set forth the special circumstances and the date
by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the Claimant, and shall set forth:

(a) the specific reason or reasons for the denial;

(b) specific reference to pertinent provisions of the Plan on which the denial
is based;

(c) a description of additional material or information necessary, if any, for
the Claimant to perfect the claim; and

(d) an explanation of the procedure for review of the denial, and any further
appeal process, and the time limits applicable thereto, including a statement
regarding a Claimant’s right to bring a civil action under ERISA section 502(a).

 

16



--------------------------------------------------------------------------------

Section 7.3. Appeal Process. Within 60 days following receipt by the Claimant of
notice denying his or her claim, in whole or in part, or, if such notice shall
not be given, within 60 days following the latest date on which such notice
could have been timely given, the Claimant shall appeal denial of the claim by
filing a written application for review with the Plan Administrator. Following
such request for review, the Plan Administrator shall fully and fairly review
the decision denying the claim. Prior to the decision of the Plan Administrator,
the Claimant shall be provided, on request and free of charge, reasonable access
to and copies of relevant documents and an opportunity to submit issues and
comments in writing.

Section 7.4. Decision on Appeal. The decision on appeal of a claim denied in
whole or in part by the Plan Administrator shall be made in the following
manner. Within 60 days following receipt by the Plan Administrator of the
request for review (or within 120 days if special circumstances require an
extension of time, as determined by the Plan Administrator in its sole
discretion), the Plan Administrator shall notify the Claimant in writing of its
decision with regard to the claim. In the event of such special circumstances
requiring an extension of time, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension. With
respect to a claim that is denied in whole or in part, the decision on review
shall set forth specific reasons for the decision, shall be written in a manner
calculated to be understood by the Claimant, and shall provide the specific
reason(s) for the denial and specific references to the pertinent Plan
provisions on which the decision is based and provide that the Claimant is
entitled, on request and free of charge, reasonable access to and copies of
relevant documents. The appeal decision of the Plan Administrator shall be final
and conclusive.

Section 7.5. Effect of Extensions. In the event that the Plan Administrator
requests additional information necessary to determine the claim or appeal from
a Claimant, the Claimant shall have at least 45 days in which to respond. The
period for making a benefit determination or deciding an appeal, as the case may
be, shall be tolled from the date of the notification to the Claimant of the
request for additional information until the date the Claimant responds to such
request or, if later, the expiration of the deadline provided by the Plan
Administrator.

The above amended and restated Plan is hereby adopted and approved to be
effective as of the Effective Date.

 

DEL MONTE CORPORATION By:   /s/ Richard W. Muto  

Richard W. Muto

Senior Vice President,

Chief Human Resources Officer

Date of Signing: December 31, 2008

 

17



--------------------------------------------------------------------------------

Schedule A

Gross Benefit Based on Service and Final Average Compensation (FAC)

 

Service to the Nearest Whole Year

  

Multiple of FAC

Less than 5 years

   0

5 years

   1.0

6

   1.2

7

   1.4

8

   1.6

9

   1.8

10

   2.0

11

   2.2

12

   2.4

13

   2.6

14

   2.8

15

   3.0

16

   3.1

17

   3.2

18

   3.3

19

   3.4

20

   3.5

21

   3.6

22

   3.7

23

   3.8

24

   3.9

25

   4.0

26

   4.1

27

   4.2

28

   4.3

29

   4.4

30

   4.5

31

   4.6

32

   4.7

33

   4.8

34

   4.9

35

   5.0 maximum